IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 398PA18

                                 Filed 3 April 2020

TOWN OF PINEBLUFF

             v.
MOORE COUNTY; CATHERINE GRAHAM, in her capacity as a County
Commissioner; NICK PICERNO, in his official capacity as a County Commissioner;
OTIS RITTER, in his capacity as a County Commissioner; RANDY SAUNDERS, in
his capacity as a County Commissioner; and JERRY DAEKE, in his capacity as a
County Commissioner

      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

published decision of the Court of Appeals, 821 S.E.2d 446 (N.C. Ct. App. 2018),

affirming the trial court’s entry of summary judgment and writ of mandamus entered

on 5 December 2016 by Judge James M. Webb in Superior Court, Moore County.

Heard in the Supreme Court on 4 February 2020.


      David M. Rooks, for plaintiff-appellee.

      Misty Randall Leland, County Attorney, and Elizabeth Curran O’Brien,
      Assistant County Attorney, for defendant-appellants.


      HUDSON, Justice.

      Here, we must determine whether the Court of Appeals erred by affirming the

trial court’s entry of summary judgment for plaintiff Town of Pinebluff (Pinebluff).

The Court of Appeals reached its conclusion after determining that there was an

irreconcilable conflict between N.C.G.S. § 160A-360(e) and N.C.G.S. § 160A-360(f) as

amended by Session Law 1999-35, and that Session Law 1999-35 operated to
                          TOWN OF PINEBLUFF V. MOORE COUNTY

                                     Opinion of the Court



invalidate the applicability of subsection (e) with regards to Pinebluff. Because we

conclude that the Court of Appeals erred in its decision, we reverse.


                     I.      Factual and Procedural Background

      The facts of this case are uncontested; the parties have agreed that there are

no issues as to any material fact.

      In 1999, the General Assembly enacted Session Law 1999-35, a local act that

amended North Carolina’s extraterritorial jurisdiction (ETJ) statute, N.C.G.S. §

160A-360, as it pertains to Pinebluff. See An Act Relating to the Exercise of

Extraterritorial Jurisdiction by the Town of Pinebluff, S.L. 1999-35, 1999 N.C. Sess.

Laws 35.

      On 19 July 2007, Pinebluff annexed approximately fifteen acres of land that

officially extended the town’s corporate boundaries. Several years later, in October

2014, Pinebluff requested that the Moore County Board of Commissioners adopt a

resolution to authorize the expansion of Pinebluff’s ETJ two miles beyond the

annexed boundary, pursuant to N.C.G.S. § 160A-360, as modified by Session Law

1999-35. Pinebluff interpreted Session Law 1999-35 to require Moore County to

approve the extension of ETJ. Moore County disagreed on the effect that Session Law

1999-35 had on N.C.G.S. § 160A-360 and, after several public hearings of the Moore

County Planning Board and the Moore County Board of Commissioners, the Board of

Commissioners voted unanimously to deny Pinebluff’s request to extend the area of

its ETJ.

                                             -2-
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                 Opinion of the Court



      Pinebluff filed a complaint against Moore County seeking a writ of mandamus

directing the Board of Commissioners to adopt a resolution authorizing the ETJ

expansion. Moore County moved to dismiss Pinebluff’s claims and moved for

judgment on the pleadings. Pinebluff then moved for summary judgment. The trial

court issued an order denying Moore County’s motions and allowing Pinebluff’s

motion for summary judgment. The court directed Moore County to adopt a resolution

authorizing Pinebluff to exercise its ETJ within the area requested in its October

2014 resolution.

      Moore County appealed the trial court’s order to the Court of Appeals. The

court unanimously affirmed the trial court’s order, concluding that Session Law 1999-

35 required Moore County to approve Pinebluff’s ETJ expansion request. Moore

County filed a petition for discretionary review, which we allowed on 14 August 2019.

                                  II.    Analysis

      “We review a trial court’s order granting or denying summary judgment de

novo.” Craig ex rel. Craig v. New Hanover Cty. Bd. of Educ., 363 N.C. 334, 337, 678

S.E.2d 351, 354 (2009) (emphasis omitted) (citation omitted). This case also presents

a question of statutory interpretation, which we likewise review de novo. Applewood

Props., LLC v. New S. Props., LLC, 366 N.C. 518, 522, 742 S.E.2d 776, 779 (2013)

(quoting Dickson v. Rucho, 366 N.C. 332, 339, 737 S.E.2d 362, 368 (2013)).

      Session Law 1999-35 amended subsections (a) and (f) of N.C.G.S. § 160A-360

as they pertain to the Town of Pinebluff. The amendment to subsection (a) allows


                                         -3-
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



Pinebluff to extend its ETJ up to two miles beyond its corporate limits. S.L. 1999-35,

§ 1. We agree with the Court of Appeals that subsection (a) does not require approval

from the county for an extension up to two miles. The amendment to subsection (f)

allows Pinebluff to extend its ETJ two miles beyond an annexed area. S.L. 1999-35,

§ 2. When Pinebluff extends its ETJ under this subsection, the county must allow the

extension so long as Pinebluff has presented proper evidence that the annexation has

been accomplished. Id. (“[U]pon presenting proper evidence to the County Board of

Commissioners that the annexation has been accomplished, the County Board of

Commissioners shall adopt a resolution authorizing [Pinebluff] to exercise these

powers within the extended area . . . described.”).

      However, subsections (a) and (f), as amended, must be read in the context of

the rest of the statute, since we assume “that the Legislature acted with full

knowledge of prior and existing law.” Ridge Cmty. Inv’rs, Inc. v. Berry, 293 N.C. 688,

695, 239 S.E.2d 566, 570 (1977) (citing State v. Benton, 276 N.C. 641, 174 S.E.2d 793

(1970)). Despite the fact that subsections (a) and (f) do not themselves impose

restrictions on Pinebluff’s authority to extend its ETJ within two miles of its corporate

limits and annexed areas, we consider whether other subsections of N.C.G.S. § 160A-

360 impose limitations on Pinebluff’s ability to extend its ETJ into those areas.

      Subsection (e) states that “[n]o city may . . . extend its [ETJ] powers . . . into

any area for which the county at that time has adopted and is enforcing a zoning

ordinance and subdivision regulations and within which it is enforcing the State


                                           -4-
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



Building Code.” N.C.G.S. § 160A-360(e). The text also provides two exceptions to this

rule: (1) where the county is not exercising each of the three powers enumerated in

subsection (e) in the area, or (2) when the city and county have agreed on the area

within which each will exercise its power. Id. Therefore, absent one of the exceptions,

subsection (e) prohibits any city—including Pinebluff—from extending its ETJ into

an area in which the county is exercising each of its three powers.

      The Court of Appeals determined that, as to Pinebluff, subsection (e) was

invalidated by subsection (f) as amended by Session Law 1999-35, which required the

County Board of Commissioners to approve Pinebluff’s ETJ expansion. 821 S.E.2d at

454. But we disfavor any interpretation that repeals by implication another portion

of the statute. See McLean v. Durham Cty. Bd. of Elections, 222 N.C. 6, 8, 21 S.E.2d

842, 844 (1942) (“[T]he presumption is always against implied repeal. . . . [r]epeal by

implication results only when the statutes are inconsistent, necessarily repugnant,

utterly irreconcilable, or wholly and irreconcilably repugnant.” (internal citations

omitted)).

      We read the statute in its entirety, harmonize its subsections, and “give effect

to each” subsection. Charlotte City Coach Lines, Inc. v. Bhd. of R.R. Trainmen, 254

N.C. 60, 68, 118 S.E.2d 37, 43 (1961) (quoting Town of Blowing Rock v. Gregorie, 243

N.C. 364, 371, 90 S.E.2d 898, 904 (1956)) (“[I]t is a general rule that the courts must

harmonize such statutes, if possible, and give effect to each . . . .”). We conclude that

there is no irreconcilable conflict between subsections (e) and (f). Indeed, Session Law

                                           -5-
                        TOWN OF PINEBLUFF V. MOORE COUNTY

                                   Opinion of the Court



1999-35 has no effect on subsection (e) and Pinebluff may extend its ETJ under

subsections (a) and (f) only if the extension also complies with the provisions of

subsection (e).

      Thus, if Moore County is not exercising all three powers enumerated in

subsection (e), Pinebluff may extend its ETJ up to two miles beyond its corporate

limits under subsection (a) or beyond its annexed areas under (f) without seeking

approval from the county. Likewise, if Moore County and Pinebluff reach an

agreement on the area within which each will exercise its powers, Pinebluff may

extend its ETJ up to two miles beyond its existing corporate limits under subsection

(a) or beyond its annexed areas under (f) without seeking approval from the county.

But where no agreement is in place and Moore County has adopted and is enforcing

a zoning ordinance and a subdivision regulation, and is also enforcing the State

Building Code, Pinebluff may not extend its ETJ into that area without approval of

the county, regardless of whether the area falls within two miles of its corporate limits

or an annexed area.

      Here, Moore County was exercising all three powers under subsection (e)

within Pinebluff’s proposed ETJ expansion area: it had adopted and was enforcing a

zoning ordinance and subdivision regulations, and was enforcing the State Building

Code. Therefore, Pinebluff was not allowed to extend its ETJ into that area unless it

reached an agreement with or received approval from Moore County. The county held

public hearings and voted to deny Pinebluff’s request, refusing to adopt a resolution


                                           -6-
                       TOWN OF PINEBLUFF V. MOORE COUNTY

                                  Opinion of the Court



that would allow Pinebluff to expand its ETJ. Thus, Moore County and Pinebluff did

not reach an agreement, and the county did not approve the requested resolution.

Therefore, Pinebluff was prohibited from expanding its ETJ into that area.

                                  III.   Conclusion

      Because we conclude there is no irreconcilable conflict between the subsections

of N.C.G.S. § 160A-360 as modified by Session Law 1999-35, and that subsection (e)

prohibits Pinebluff from extending its ETJ into the proposed areas without an

agreement between Pinebluff and Moore County, we reverse the decision of the Court

of Appeals affirming the trial court’s entry of summary judgment and remand for

further remand to the trial court for proceedings not inconsistent with this opinion.


      REVERSED AND REMANDED.




                                          -7-